Citation Nr: 9921005	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-40 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a left foot ulcer and a 
left leg condition.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 1962.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The notice of disagreement 
was submitted in September 1995.  By rating action in September 
1995, the RO continued the denial of the claim after review of 
additional medical evidence.  The statement of the case was 
issued in October 1995.  A substantive appeal was received in 
November 1995.  The veteran testified at a personal hearing at 
the RO in November 1996.  A video conferencing hearing was held 
on January 14, 1998 with the member of the Board in Washington, 
D.C. and the veteran in Togus, Maine.  The Board remanded the 
case in April 1998 for additional development of the evidence.


FINDING OF FACT

There is no competent or probative medical evidence showing a 
relationship between VA treatment, including the March 1987 nerve 
and muscle biopsy, and any current left extremity numbness or 
left foot ulcers experienced by the veteran.


CONCLUSION OF LAW

Left extremity numbness and ulcers of the left foot were not a 
result of VA treatment, including a nerve and muscle biopsy 
performed in March 1987.  38 U.S.C.A. § 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  All relevant facts have been properly developed, 
and no further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran contends that numbness of the left foot and leg and 
ulcers of the left foot are the result of a muscle and nerve 
biopsy performed at the Boston VA hospital in March 1987.

The record includes VA hospital and outpatient records dated from 
October 1986 to May 1998.  An October to December 1986 VA 
hospital summary shows that the veteran was admitted with 
complaints of numbness in both legs while driving a truck three 
days earlier.  He reported that his feet felt numb, more so on 
the right than on the left.  He also reported numbness in the 
right lateral calf and all of the right foot.  The final 
diagnosis was herniated nucleus pulposus, L5/S1 with sacral 1 
compression.

Boston VA Medical Center records show that the veteran was 
admitted in March 1987 from the Togus VA Medical Center for 
further evaluation for painful numbness in the legs.  It was 
noted that the veteran first developed back pain and leg pain and 
numbness in October 1986.  He reported that he sustained an 
injury to his back when a cable hit him in the back.  He 
indicated that four days later he experienced a burning numbness 
in both of his feet, greater on right, which progressed over the 
next few days and extended towards the knees.  During 
hospitalization, a nerve and muscle biopsy was performed.  The 
record includes a copy of Standard Form 522, Request for 
Administration of Anesthesia and for Performance of Operations 
and Other Procedures, signed by the veteran, which noted that the 
procedure was a left sural nerve and quadriceps muscle biopsy.  
The Operation Report showed that portions of the left sural nerve 
and the left gastrocnemius muscle were removed.  The hospital 
summary shows that the nerve and muscle biopsy was performed 
without any complications.  It was indicated that the biopsy 
revealed denervation and chronic myopathy most likely secondary 
to chronic alcohol use.  It was indicated that the postoperative 
course was complicated by wound infection which required four 
days of intravenous penicillin and Oxacillin with dicloxaillin by 
mouth for an additional four days.  It was indicated that the 
veteran was discharged to home with no further complications.  
The final diagnoses included peripheral neuropathy, probably 
ethanol related and postoperative wound infection.  

VA outpatient records dated in October 1991, show that the 
veteran was seen for treatment of ulcerations of the left foot.  
A November 1991 entry noted well healing grade 1 ulcers of the 
left foot with no sign of infection or exudate.  

A January 1995 Boston VA Medical Center discharge summary shows 
that the veteran was transferred to the Togus VA Medical Center 
with increasing pain and tenderness in non-healing ulcers of the 
left lower extremity.  It was noted that he had a history of 
nerve-severing surgery, although what kind of surgery of 
performed was unclear.  It was indicated that subsequently he had 
chronic numbness of the left foot.  It was indicated that he also 
had a history of chronic venous stasis disease of the left lower 
extremity and developed ulcers on the dorsum of the left foot in 
1991.  On examination, five ulcers of the left foot were noted.  
Neurologic examination revealed loss of sensation involving the 
left foot, up to the level of two inches above the ankle with no 
other neurological defect.  The right lower extremity was normal 
on examination.  The veteran was treated with antibiotics and it 
was indicated that, at the time of discharge, the ulcers had 
healed.  The final diagnosis was chronic venous stasis ulcers, 
left lower extremity.

A February to March 1995 hospital summary shows that the veteran 
was admitted for care of a chronic ulceration of the plantar 
aspect of the left foot.  At the time of admission, the veteran 
reported that his foot was numb from the ankle down after a nerve 
biopsy of the left calf region a few years back.  He reported 
that the ulcer had been there since the foot had become numb.  He 
reported a history of a nerve severing procedure in 1988.  During 
hospitalization, the left tibial sesamoid bone was removed, in 
order to help the ulceration heal.  It was noted that ulceration 
and the incision site on the left foot continued to heal.  The 
final diagnosis was status post tibial sesamoidectomy, left foot. 

The veteran filed his claim for a left foot ulcer and a left leg 
condition under 38 U.S.C. A. § 1151 in March 1995. 

A May to July 1995 hospital summary shows that the veteran was 
admitted with complaints of painful left foot due to infection.  
He reported a history of nerve severing procedure in 1988.  He 
was treated for the infection and a re-section of the bone from 
the metatarsal head and the proximal phalanx of the first 
metatarsophalangeal joint was performed.  It was indicated that 
two days prior to discharge, a negative culture of the wound was 
obtained.  The final diagnoses were neuropathy secondary to 
trauma of the left lower leg and chronic malperforans ulcers of 
plantar and dorsal aspects of the left foot without evidence of 
cellulitis.

On VA examination in January 1997, the examiner noted that the 
records show that the veteran underwent biopsy of the sural nerve 
and left gastrocnemius muscle.  The veteran reported that his 
problem with loss of sensation was caused by the biopsy.  It was 
noted that the wound was healed and there was no remaining ulcer.  
Examination revealed peripheral neuropathy of the left lower 
extremity in a stocking like distribution.  There was severe 
chronic stasis changes with severe hyperpigmentation of the left 
foot and mild hyperpigmentation of the right foot.  The veteran 
claimed to have complete absence of pinprick sensation in a 
stocking type distribution.  The impression was peripheral 
neuropathy likely caused by chronic alcoholism.  The examiner 
noted that the veteran asserted that his problems with neuropathy 
began as a result of the 1987 nerve and muscle biopsy.  The 
examiner concluded that this assertion did not make sense because 
peripheral neuropathy was the indication for the nerve and muscle 
biopsy procedure and therefore it must have been present prior to 
his surgery.  It was also noted that no remaining ulcer was 
present at that time. 

The veteran testified at a hearing at the RO in November 1996.  
He also testified at video conferencing hearing in January 1998, 
with the member of the Board in Washington, D.C. and the veteran 
in Togus, Maine.  The veteran testified that prior to surgery in 
March 1987, he never had any problems with the right or left 
foot.  He indicated that the doctor told him that the muscle 
biopsy would make his little toe numb without any other effect on 
the left foot.  The veteran testified that following surgery, the 
foot became inflamed and infected and he lost the feeling in the 
left foot and the lower part of the left leg.  He indicated that 
the numbness extends from the left calf muscle down to the left 
foot.  He testified that he did not have a left foot ulcer 
presently but that he had ulcers following surgery which had 
healed.  He indicated that the last time he had a foot ulcer was 
in 1995.  He testified that no doctor had told him that the ulcer 
on the foot or the numbness in the left leg and foot was due to 
the biopsy done in March 1987.  He indicated that VA doctors had 
been unable to determine the cause for the reported numbness.  He 
testified that after the biopsy, he complained of numbness in the 
left leg and the nurses said that they thought that the doctor 
had "screwed up."  However, the veteran was unable to identify 
the names of the nurses who made such statements.  


II.  Analysis

As noted by the Board in the April 1998 Remand, on March 16, 
1995, amended regulations were published deleting the fault or 
accident provision of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision in Brown v. Gardner, 
___U.S.___, 115 S.Ct. 552 (1994).  The veteran's claim has been 
evaluated by the RO under both the old and new versions of 
38 C.F.R. § 3.358.  Where the law changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply, unless Congress provided otherwise or permitted the VA 
Secretary to provide otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board has 
previously determined that the amended version of 38 C.F.R. § 
3.358 is more favorable to the veteran.

Further, during the instant appeal period, new legislation was 
enacted that, in pertinent part, amended 38 U.S.C. § 1151 with 
regard to what constituted a "qualifying additional disability" 
susceptible of compensation. See Pub. L. No. 104-204 § 422(a) and 
(b), 110 Stat. 2874, 2926 (1996).  The new law specified that the 
amendments to 38 U.S.C.A. § 1151 were effective October 1, 1997.  
As such the amendments are not applicable in this case because 
the claim was filed prior to October 1, 1997.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in additional 
disability or death, compensation shall be awarded in the same 
manner as if such disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition which the 
specific medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or natural 
progress of disease or injuries for which the hospitalization, 
etc., was authorized.  In determining whether such additional 
disability resulted from a disease or injury or an aggravation of 
an existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, it will be 
necessary to show that the additional disability is actually the 
result of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith. 38 
C.F.R. § 3.358 (b), (c) (1). 38 C.F.R. § 3.358 (c)(3) (1998) now 
provides as follows:  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

After a full review of the record, including the contentions and 
testimony of the veteran, the Board concludes that the 
preponderance of the evidence is against the claim for 
entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a left foot ulcer and a left leg 
condition.  The Board is obligated to make a determination with 
respect to the credibility and probative value of the evidence of 
record.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
medical evidence of record shows that the veteran underwent a 
nerve and muscle biopsy in March 1987, following complaints of 
numbness in the lower extremities following a back injury on the 
job in October 1986.  The hospital records pertaining to that 
surgery show that portions of the left sural nerve and the left 
gastrocnemius muscle were removed without complication.  The 
evidence shows that the veteran was treated for ulcerations of 
the left foot in 1991 and 1995.

A January 1995 Boston VA Medical Center discharge summary noted 
that the veteran reported a history of nerve-severing surgery, 
although what kind of surgery of performed was unclear.  It was 
indicated that subsequently he had chronic numbness of the left 
foot.  A May to July 1995 hospital summary shows that he reported 
a history of nerve severing procedure in 1988.  The final 
diagnoses included neuropathy secondary to trauma of the left 
lower leg.  The Court has held that where a doctor's opinion was 
based upon reliance upon the veteran's account of his medical 
history and service background (an inaccurate account and 
history), that medical opinion based upon an inaccurate factual 
premise has no probative value. Reonal v. Brown, 5 Vet. App. 458 
(1993).  Lay statements, standing alone, do not provide a 
sufficient basis to conclude that a disability had its onset 
during service. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board finds that the veteran's history as reported in the 
January 1995 and May to July 1995 VA hospital summaries is 
inaccurate, as he did not have a nerve severing procedure in 
1987, and is not credible thus, the findings and conclusions in 
both the January 1995 and May to July 1995 VA hospital summaries 
have no probative value as they were based on an inaccurate 
factual premise.

The remaining evidence of record fails to show evidence relating 
the complaints of left foot and leg numbness and left foot ulcers 
to the nerve and muscle biopsy in March 1987.  To the contrary, 
the January 1997 VA examination report shows that the examiner 
reviewed the record and concluded that the numbness preexisted 
the March 1987 procedure and was not the result of that 
procedure.  In addition, there was no medical opinion linking the 
left foot ulcers, which have healed, to the procedure.  
Additionally, the veteran acknowledged in his recent testimony 
that no doctor has related either the left extremity numbness nor 
the left foot ulcers to the nerve and muscle biopsy as he has 
contended.  

Essentially, the appellant's contentions about a relationship 
between the March 1987 nerve and muscle biopsy amount to an 
opinion about a matter of medical causation. The Court has held 
that lay evidence is inadequate to establish a medical nexus 
between the cause of the veteran's death and his active service.  
The Court has held that lay persons are competent to testify as 
to what they actually observed and what is within the realm of 
their personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Court has also held that lay testimony is 
not competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5. Vet. App. 91 (1993).  As a lay person, the 
appellant is not competent to offer an opinion about a matter 
requiring medical expertise.

In sum, the preponderance of the evidence does not establish that 
VA treatment resulted in the numbness of the left leg and foot 
and ulcer of the left foot, and no basis is provided for a grant 
of benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
There is not an approximate balance of positive and negative 
evidence as to warrant application of the doctrine of benefit of 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).




ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

